DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2019 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10, 11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hijlkema et al. (6,858,034) in view of Lenker et al. (5,683,451), and .
However, Hijlkema et al. do not explicitly disclose that the distal end of the bumper is made of a shape memory metal to bias the distal end in the expanded position.  Nevertheless, Hijlkema et al. disclose, in col. 6, lines 7-10; that the bumper may comprise “any material, such as stainless steel, that provide flared end rim 44 with the requisite ‘springiness’ to pinch inward when compressed and to spring open when the sheath is retracted.”  Lenker et al. teach, in figures 2-4 and col. 3, lines 38-44; a bumper (42) comprising a shape memory alloy, such as NITINOL.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Lenker et al., to modify the bumper of Hijlkema et al., so that it comprises a shape memory alloy.  Such a material would provide the bumper with flexibility, biocompatibility, and high strength.
However, Hijlkema et al. in view of Lenker et al. do not explicitly disclose that the outer sheath assembly includes an outer sheath terminating at a capsule, the outer sheath positioned proximal with respect to the capsule, the capsule configured to selectively cover the stented prosthetic valve; the capsule configured to slide distally and proximally over the bumper to sheathe the stented prosthetic heart valve; wherein, in a delivery position, the outer sheath compresses the distal end of the bumper and the capsule is positioned distal with respect to the bumper; and wherein, in a retracted position, the outer sheath is positioned proximal with respect to the distal end of the bumper and the capsule covers the bumper. Quadri et al. teach, at least in figures 4-8 and col. 15, line 46 to col. 16, line 9 and col. 19, lines 46-52; an outer sheath assembly .

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771